              Case 3:18-cv-05535-MJP Document 79 Filed 04/16/21 Page 1 of 3




                                                               The Honorable Marsha J. Pechman
2

3

4

5

6                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
7                                       AT SEATTLE
8

9
     LINDA SCHUMACHER, et al.,                       NO. 3:18-cv-5535
10
                           Plaintiffs,               ORDER GRANTING PLAINTIFFS’
11                                                   UNOPPOSED MOTION TO STAY
      v.                                             PROCEEDINGS PENDING 23(F) APPEAL
12
     JAY R. INSLEE, et al.,
13
                                                  NOTE DATE: April 16, 2021.
14                         Defendants.

15

16

17

18
            This matter came before the Court upon Plaintiff’s Motion to Stay Proceedings Pending
19
     23(f) Appeal, dated April 16, 2021.
20
            The Court having considered Plaintiff’s Motion to Stay Proceedings Pending 23(f) Appeal
21

22   and otherwise being fully informed of the matter, including that Defendants do not oppose the

23   motion, it is hereby ORDERED, ADJUDGED and DECREED that Plaintiff’s Motion to Stay

24   Proceedings Pending 23(f) Appeal should be and is hereby is GRANTED.
25

26

27

     ORDER GRANTING MOTION TO STAY
     PROCEEDINGS PENDING APPEAL
                                                                            P.O. Box 552, Olympia, WA 98507
     NO. 3:18-CV-05535                           1                          P: 360.956.3482 | F: 360.352.1874
            Case 3:18-cv-05535-MJP Document 79 Filed 04/16/21 Page 2 of 3




          DONE in OPEN COURT this 16th day of April, 2021.
2

3

4

5

6
                                                 A
                                                 Marsha J. Pechman
                                                 United States Senior District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     ORDER GRANTING MOTION TO STAY
     PROCEEDINGS PENDING APPEAL
                                                                      P.O. Box 552, Olympia, WA 98507
     NO. 3:18-CV-05535                     2                          P: 360.956.3482 | F: 360.352.1874
               Case 3:18-cv-05535-MJP Document 79 Filed 04/16/21 Page 3 of 3




                                      CERTIFICATE OF SERVICE
2           I hereby certify that on April 16, 2021, I electronically filed the foregoing with the Clerk
3    of the Court using the CM/ECF system, which will send notification of such filing to all
4    counsel/parties of record and was emailed per instructions in the CM/ECF system. I hereby certify
5    that no other parties are to receive notice.
6

7           Dated: April 16, 2021.
8

9                                                   By: /s/ Robert A. Bouvatte, Jr.
                                                    Robert A. Bouvatte, Jr., WSBA #50220
10                                                  c/o Freedom Foundation
                                                    P.O. Box 552 Olympia, WA 98507
11                                                  p. 360.956.3482
                                                    rbouvatte@freedomfoundation.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     ORDER GRANTING MOTION TO STAY
     PROCEEDINGS PENDING APPEAL
                                                                                 P.O. Box 552, Olympia, WA 98507
     NO. 3:18-CV-05535                               3                           P: 360.956.3482 | F: 360.352.1874
